Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149901                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ESTATE OF WILLIAM T. BEALS, Deceased, by                                                               David F. Viviano,
  THERESA BEALS, Personal Representative,                                                                            Justices
            Plaintiff-Appellee,
  v                                                                SC: 149901
                                                                   COA: 310231
                                                                   Barry CC: 11-000045-NO
  STATE OF MICHIGAN,
            Defendant,
  and
  WILLIAM J. HARMON,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 1, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether defendant William J. Harmon’s alleged failure to act was the
  proximate cause of the decedent’s death. MCL 691.1407(2)(c). The parties should not
  submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2014
           t1222
                                                                              Clerk